DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to independent claim 1, the limitation “filling the casting mold…within the metal from the casting mold…” is indefinite since “the metal from” is unclear.  It is believed that “the metal from” should be changed to “the molten metal in” for clarity.
With regard to independent claim 1, the limitation “filling the secondary casting mold or die with molten metal…” is indefinite since this “molten metal” is believed to be “another” (i.e. “second” or “different”) type of molten metal from the first “filling” step.  Correction and clarification are required.
With regard to independent claim 1, the last two steps of “filling” and “casting” are indefinite, since the last limitation of “casting the composite casting assembly” does not 
Claim 10 recites the limitation "the inserts" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “inserts” with “insert” to obtain proper antecedent basis.
With regard to independent claim 14, the limitation “filling the casting mold…within the metal from the casting mold…” is indefinite since “the metal from” is unclear.  It is believed that “the metal from” should be changed to “the molten aluminum metal in” for clarity.
With regard to independent claim 14, the step of “placing the diffusion bonded insert within a cavity of an aluminum casting” is indefinite, since it is unclear if the “aluminum casting” was made from an earlier claimed “molten aluminum metal” or if this is a newly introduced “aluminum casting”.  In other words, based on the limitation “an aluminum casting”, was this “aluminum casting” made earlier by molten aluminum in a casting mold or die, or separately made and then first introduced in the “placing” step?  Correction and clarification are required.
With regard to independent claim 14, the last step of “casting the diffusion bonded insert with the encapsulated insert and the aluminum casting together to form a composite casting assembly” does not appear to be a distinct “casting” step since there is no mention of molten metal being cast into a casting mold or die in this casting step.  Correction and clarification are required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 insofar as definite (in view of the 35 USC 112(b) rejections) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuno (US 4,746,582).
Regarding independent claim 1, Tsuno discloses an assembly with an insert (abstract; column 3, lines 11-19 and 41-68; column 4, lines 1-7; column 5, lines 1-45; column 6, lines 51-68; column 8, lines 25-29; claim 2; and Figure 3), in which the assembly comprises the following structural features (in referring to Figure 3 of Tsuno):
an insert (12’) encapsulated within a metal (12), wherein the insert (12’) and the metal (12) are to be diffusion bonded (column 4, line 6) to form a diffusion bonded insert; and
another metal (13) bonded to the diffusion bonded insert to form a composite casting assembly.
Note:  The method limitations within these article/product claims are interpreted as “product-by-process” claims, wherein the process limitations do not have patentable 
Regarding claim 2, the insert (12’) is free of serrations (see Figure 3).
Regarding claim 3, a portion of the insert (12’) is ferrous.
Regarding claim 4, at least one external area of the insert (12’) is texturized.
Regarding claims 5 and 7, a bond material includes a copper material, such as copper and copper alloys (column 3, lines 41-50).
Regarding claim 6, the process of the bonding does not have patentable weight since any process can be applied and the claims are in “product-by-process” format (see MPEP 2113).
Regarding claim 8, the metal is aluminum (column 6, lines 51-53).
Regarding claim 9, the insert (12’) is encapsulated by metal.
Regarding claims 10-13, the process steps of processing, heating, die casting, sand casting, and heat treatment have no patentable weight (see MPEP 2113).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 insofar as definite (in view of the 35 USC 112(b) rejections) are rejected under 35 U.S.C. 103 as being unpatentable over Tsuno (US 4,746,582).
Regarding independent claim 14, Tsuno discloses a composite casting assembly with an insert (abstract; column 3, lines 11-19 and 41-68; column 4, lines 1-7; column 5, lines 1-45; column 6, lines 51-68; column 8, lines 25-29; claim 2; and Figure 3), in which the composite casting assembly comprises the following structural features (in referring to Figure 3 of Tsuno):
an insert (12’) encapsulated within a metal (12), wherein the insert (12’) and the metal (12) are to be diffusion bonded (column 4, line 6) to form a diffusion bonded insert; and
another metal (13) bonded to the diffusion bonded insert to form a composite casting assembly.
Note:  The method limitations within these article/product claims are interpreted as “product-by-process” claims, wherein the process limitations do not have patentable weight, and determination of patentability is based on the product itself (see MPEP 2113).
Tsuno discloses the claimed features, but fails to teach that the metal (12) is aluminum.  Instead, Tsuno teaches that the metal (12) is a ferrous metal.  However, since Tsuno discloses ferrous metal (12) bonded to aluminum (13), it would have been obvious to one of ordinary skill in the art to rearrange the location/position of the metals to form a similar product, since these are the same two metals that are to be bonded together to form a structure that forms the composite casting assembly disclosed in the teachings of Tsuno (see Figure 3).
Regarding claim 15, a portion of the insert (12’) is ferrous, and the metal is aluminum or aluminum alloy of an engine part (column 3, lines 11-19; column 8, lines 25-29; claim 2; and Figure 3).
Regarding claim 16, a bond material includes a copper material, such as copper and copper alloys (column 3, lines 41-50).
Regarding claims 17 and 18, the process of the bonding does not have patentable weight since any process can be applied and the claims are in “product-by-process” format (see MPEP 2113).
Regarding claim 19, the insert (12’) is encapsulated by metal.
Regarding claim 20, the process step of heat treatment has no patentable weight (see MPEP 2113).

Response to Arguments
The examiner acknowledges the applicants’ after final amendment entered upon filing of the request for continued examination received by the USPTO on December 27, 2021 and January 26, 2022, respectively.  The applicants have amended independent claims 1 and 14, but several new 35 USC 112(b) rejections are raised (see above section 2).  Claims 1-20 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection relies on a different embodiment in the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to the applicants’ remarks/arguments on pages 8-10 of the after final amendment dated December 27, 2021, it is noted that since the new rejection is interpreted based on a different figure (Figure 3) of Tsuno, the applicants’ arguments are rendered moot in view of the new interpretation.  However, in addressing dependent claims 9 and 19, the applicants are suggested to incorporate the limitations of these claims into independent claims 1 and 14, respectively, to distinctly recite “completely encapsulated” within a solidified metal (not completely encapsulated within a molten metal, as claimed) to clearly set forth that a final product (composite casting assembly) includes a completely encapsulated insert within solidified metal as a final product, of which such an amendment would define over Tsuno.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        February 7, 2022